Citation Nr: 0834204	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  03-05 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for residuals of a fracture of the scaphoid bone with 
degenerative joint disease (DJD) of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel
INTRODUCTION

The veteran had active service from August 1966 to August 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which granted service connection for 
residuals of a right wrist injury and assigned a 10 percent 
disability rating, effective as of January 2001.  In June 
2008, the RO increased the evaluation to 30 percent, 
effective from January 2001.  

This matter was previously before the Board in November 2006 
at which time the issue currently before the Board was 
adjudicated.  The veteran appealed the November 2006 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In July 2007, the Secretary of Veterans 
Affairs (Secretary) and the veteran, through his 
representative, filed a joint motion to partially vacate the 
Board's decision and remand the matter for additional action.  
In an Order dated in August 2007, the Court granted that 
motion, and the Board remanded the case for procedural and 
evidentiary considerations in January 2008.  

The record raises a claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  This issue is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to April 5, 2008, the veteran's residuals of a 
fracture of the scaphoid bone with DJD were not manifested by 
unfavorable ankylosis of the wrist.  

2.  Effective April 5, 2008, the veteran's residuals of a 
fracture of the scaphoid bone with DJD more nearly 
approximate ankylosis in a position other than favorable.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for residuals of a fracture of the scaphoid bone with 
DJD prior to April 5, 2008, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5214, 5215 (2007).

2.  The criteria for an initial evaluation of 40 percent, but 
not greater, for residuals of a fracture of the scaphoid bone 
with DJD, effective from April 5, 2008, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5214, 5215 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
medical records are associated with the claims folder, as are 
post-service VA medical examination reports and VA and 
private treatment records.  The Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.

Thus, the Board finds that there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. § 
5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the veteran 
will not be prejudiced by the Board's adjudication of his 
claim.

II.  Entitlement to an initial Rating in Excess of 30 percent 
for Residuals of a Fracture of the Scaphoid Bone with DJD

The pertinent evidence associated with the claims file 
includes VA medical treatment records with dates beginning in 
May 2000; VA examination reports, dated in April 2001 (with 
corresponding VA X-ray report), December 2002, February 2005, 
and April 2008; and VA medical treatment records, dated from 
January 2003 to July 2003.

The April 2001 VA examination report reveals that the veteran 
is right-handed and that he sustained an injury to the right 
wrist in 1967.  His subjective complaints include pain, 
weakness, and limitation of motion.  Examination of the 
veteran's wrist revealed tenderness, but no edema.  The range 
of motion studies revealed extension from 0 to 45 degrees, 
flexion from 0 to 30 degrees, adduction from 0 to 30 degrees, 
and abduction from 0 to 30 degrees.  He had pain to all range 
of motion.

It is noted that X-rays were ordered and that the results 
show an old non-healed fracture of the scaphoid bone with 
avascular necrosis of the proximal pole.  Some of the 
proximal region of the scaphoid bone was collapsed and there 
were extensive degenerative changes involving the radiculnar 
joint space.

The VA medical treatment records, dated from January 2003 to 
July 2003, show that the veteran complained of right wrist 
pain and that he suffered from degenerative joint disease of 
the right wrist (i.e., arthritis), right wrist deformity, 
reduced range of motion, swelling, and diffuse tenderness.

On VA examination, dated in December 2002, the veteran 
complained of increased pain in the right wrist.  On physical 
examination, the snuffbox of the right wrist was swollen and 
very tender.  The range of motion studies revealed extension 
from 0 to 25 degrees, flexion from 0 to 15 degrees, radial 
deviation from 0 to 15 degrees, and ulnar deviation from 0 to 
20 degrees.  There was pain on all motions of the wrist.

The examiner reported the September 2002 X-ray findings of 
the right wrist.  X-ray studies revealed extensive 
osteoarthritic changes with a large cyst in the radius.  It 
was noted that the veteran worked as an automobile mechanic 
and that he was able to work part-time, only, as a result of 
his wrist pain.  The diagnosis was severe degenerative joint 
disease of the right wrist with synovitis and that these 
manifestations were service connected.  The December 2002 
examiner stated that there was marked limitation of motion of 
the right wrist due to pain.

On VA examination, dated in February 2005, the veteran 
continued to complain of pain in the right wrist, described 
as nearly present at all times.  It is noted that he wore a 
right wrist splint at all times.  On physical examination, 
the veteran's right wrist was slightly swollen and diffusely 
tender.  Active range of motion was limited due to pain.  The 
range of motion was from 0 to 10 degrees for dorsiflexion and 
palmer flexion was less than 5 degrees.  It was noted that 
radial and ulnar deviation could not be attempted due to 
pain.  Loss of range of motion with repetitive motion could 
not be attempted because of pain.  The examiner stated that 
it could not be determined if there was ankylosis of the 
right wrist because of his pain.

The Board points out that the veteran also underwent a 
neurologic examination in February 2005.  The neurologic 
examination showed that the veteran had diminished motor 
strength of the right wrist and his grip was 3/5 due to pain.  
Right wrist dorsiflexion and extension was 3/5 secondary to 
pain.  The movements of the right wrist were painful and 
limited secondary to an old injury.  The RO diagnosed the 
veteran as having localized peripheral neuropathy of the 
right hand distribution of the right radial and right ulnar 
nerve on the right hand.

Based on the findings of the February 2005 VA neurologic 
examination, the RO awarded service connection for peripheral 
neuropathy of the right hand.  The Board notes that the 
neurologic symptoms of the right wrist are attributable to 
the service-connected peripheral neuropathy of the right hand 
and the Board will not consider such symptoms when evaluating 
the service-connected residuals of the fracture of the right 
scaphoid bone with degenerative joint disease of the right 
wrist.  The use of manifestations not resulting from the 
service-connected right wrist disability, which is the 
subject of this appeal, is to be avoided.  See 38 C.F.R. § 
4.14 (2007).

VA joints examination on April 5, 2008, revealed that the 
veteran continued to complain of continual pain in the right 
wrist.  The veteran reported no motion in the right wrist, 
and since he was right-handed, his pain interfered with his 
ability to perform the activities of daily living.  The 
veteran used to be a part-time automobile mechanic.  He 
stated that he last worked in 2004.  Since then, he stated 
that he had been on disability due to severe right wrist 
pain.  With the exception of brushing his teeth and some 
toileting issues, he was independent in activities of daily 
living.  He was in constant use of a right wrist splint.  
Physical examination revealed mild deformity on the radial 
side of the wrist.  There was severe tenderness to palpation 
over both the dorsal and the palmar aspect of the wrist on 
the radial side.  The veteran's range of motion of the right 
wrist revealed 0 degrees extension, dorsiflexion, palmar 
flexion and ulnar/radial deviation.  There was excruciating 
pain elicited upon subtle wrist motion.  The examiner noted 
that he was not able to perform any repetitive motion due to 
the severity of the wrist pain.  The impression was right 
nonunion scaphoid fracture with avascular necrosis and 
resultant severe post-traumatic wrist osteoarthritis and 
severe limited range of motion of the right wrist.  

The Board finds that the objective evidence of record 
demonstrates that prior to April 5, 2008, the veteran's 
suffered from symptoms that did not meet the criteria for the 
next higher rating for residuals of a fracture of the right 
scaphoid bone with degenerative joint disease.

The veteran's right wrist disability includes degenerative 
joint disease.  Under Diagnostic Code 5003, arthritis is 
rated based on the limitation of motion of the affected 
joint.  The Board further notes that since arthritis is also 
rated based on limited motion, a separate rating for the 
veteran's arthritis would constitute impermissible pyramiding 
under 38 C.F.R. § 4.14 (2007).  

The veteran is now in receipt of a 30 percent disability 
rating for the residuals of the fracture of the scaphoid bone 
under Diagnostic Code 5214, for favorable ankylosis in 20 to 
30 degrees of dorsiflexion.  He was previously in receipt of 
a 10 percent rating under Diagnostic Code 5215 for Limitation 
of Motion of the Wrist, which is the maximum rating available 
under that diagnostic code.  However, by a rating decision 
dated in June 2008, it was determined that despite the 
existence of some dorsiflexion and palmar flexion, the 
veteran right wrist would be rated by analogy to favorable 
ankylosis at 20 to 30 dorsiflexion which entitled him to a 30 
percent rating under Diagnostic Code 5214.  As the veteran's 
limitation of motion prior to April 5, 2008, was not 
sufficient for a 30 percent rating under Diagnostic Code 
5214, the Board finds that the veteran's pain was already 
contemplated within the current 30 percent rating, and cannot 
provide any basis for an even higher rating.  See 38 C.F.R. 
§§ 4.40, 4.45 (2007).  There is also no additional 
uncompensated pain that can provide a basis for a higher 
rating.  The Board would further note that since the code for 
limitation of motion of this joint provides a maximum rating 
of 10 percent, pain at this point may arguably not be 
considered regarding entitlement to higher evaluations.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Board would also note that with some residual motion 
remaining in the wrist, especially prior to April 5, 2008, 
there can be no finding of unfavorable ankylosis and a 40 or 
50 percent rating under Diagnostic Code 5214 or that the 
veteran's symptoms were or have ever been consistent with the 
absence of effective function such that the veteran would be 
equally well-served by an amputation stump with a suitable 
prosthetic device and a 70 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5125, Note (f) (2007).

Thus, the Board finds that a preponderance of the evidence is 
against entitlement to a rating in excess of 30 percent for 
the veteran's residuals of a fracture of the scaphoid bone 
with DJD prior to April 5, 2008.

On the other hand, the Board notes that the April 5, 2008, 
examination revealed 0 degrees extension, dorsiflexion, 
palmar flexion and ulnar/radial deviation.  There was also 
excruciating pain elicited upon subtle wrist motion.  Thus, 
the Board will give the veteran the benefit of the doubt and 
find that the veteran's wrist was essentially fixed at 0 
degrees.  Consequently, since Diagnostic Code 5214 defines 
favorable ankylosis at 20 to 30 degrees dorsiflexion, while 
the April 5, 2008, examination findings are not consistent 
with ankylosis in any degree of palmar flexion, or with ulnar 
or radial deviation, 0 degrees of palmar flexion, 
dorsiflexion, ulnar deviation, and radial deviation is 
consistent with ankylosis in another position, except 
favorable, and that the veteran is therefore entitled to a 40 
percent rating under Diagnostic Code 5214, effective from 
April 5, 2008.  For the same reasons as noted above, the 
veteran's pain is fully contemplated by the newly assigned 40 
percent rating, and a separate rating for arthritis would by 
prohibited as pyramiding.  The veteran's disability also 
continues to be manifested by symptoms that do not more 
nearly approximate those equally well-served by an amputation 
stump and prosthesis, especially where the veteran is capable 
of taking care of most of his daily activities.  

Finally, the veteran has not been hospitalized during the 
applicable rating period for his right wrist disabilities.  
In addition, while he has been awarded disability benefits 
from the Social Security Administration, VA is not required 
to follow the determinations of the Social Security 
Administration and, in any event, VA schedular ratings are 
based upon the average impairment of earning capacity and not 
the inability to do a particular type of occupation.  The 
ratings currently assigned to the veteran's service-connected 
right wrist disability in the present case adequately 
contemplate any occupational impairment that he has a result 
of this disorder.  A referral for consideration of an 
extraschedular rating is, therefore, not warranted.  38 
C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to an initial rating in excess of 30 percent 
prior to April 5, 2008, is denied.

Entitlement to an initial 40 percent, but not greater, rating 
from April 5, 2008, is granted, subject to the criteria 
governing the payment of monetary benefits.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


